DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an orientation adjustment device configured to cause the autonomous light electric vehicle to stand up” in claim 20. See 112(b)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The 112(f) invocation of “an orientation device” can be interpreted as an “inertia based orientation adjustment device, such as a gyroscope or flywheel, or any other device configured to cause the autonomous LEV 105 to stand up from a lying down orientation to an upright orientation” according to the specification. In such an interpretation, how the structure achieves the claimed function is not disclosed and lacks written description.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	How can the system obtain data that is in the future (subsequent)? Moreover, what is it subsequent with respect to? Using sensor data collected during the execution of navigation reads on the term.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The limitation “an orientation adjustment device configured to cause the autonomous light electric vehicle to stand up” renders the claim indefinite. The 112(f) invocation does not have clear corresponding structure in the specification. Paragraph [0071] provides examples that go beyond the exemplary example in Fig. 2. [0071] recites “an inertia based orientation adjustment device, such as a gyroscope or flywheel, or any other device configured to cause the autonomous LEV 105 to stand up from a lying down orientation to an upright orientation”. Firstly, the specification does not disclose how the inertia based orientation adjustment device would perform the claimed function and is therefore indefinite because how the generic placeholder achieves the function is unclear. Secondly, “any other device” renders the claim indefinite because the scope of the structure cannot be ascertained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9, 12, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0183418 A1).
As per Claim 1, Wang et al. discloses  computer-implemented method for repositioning an autonomous light electric vehicle, comprising: 	obtaining, by a computing system comprising one or more computing devices, sensor data from one or more sensors ([0023, 0029, 0030]) located onboard an autonomous light electric vehicle ([0017, 0042]); 	determining, by the computing system, one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data ([0018, 0042]); and 	causing, by the computing system, the autonomous light electric vehicle to initiate travel based at least in part on the one or more navigational instructions ([0019, 0042]); 	wherein the one or more navigational instructions comprise one or more navigational instructions associated with repositioning the autonomous light electric vehicle at a light electric vehicle designated parking location, a light electric vehicle charging station, a light electric vehicle collection point, a light electric vehicle rider location, or a light electric vehicle supply positioning location (The determined target scheduling place happens to satisfy one of the aforementioned examples. E.g. the target scheduling place happens to be a location with a charger would read on “a light electric vehicle charging station”. The recited locations are “intended use” in that they describe the intended destination of a light vehicle but don’t modify the method itself. See also [0034] for “a light electric vehicle charging station”, [0028] for “a light electric vehicle designated parking location”, “a light electric vehicle supply positioning location” and “a light electric vehicle collection point”, [0002, 0017] for “a light electric vehicle rider location”).
As per Claim 2, Wang et al. discloses the computer-implemented method of claim 1, further comprising: 	determining, by the computing system, an authorized section of a travelway in which the autonomous light electric vehicle is permitted to travel based at least in part on the sensor data (The BRI of the claim is any path which the routine determines because the navigation path permits/authorizes the travel of the electric vehicle to travel along the determined travel way. See also [0027]) and 	wherein the one or more navigational instructions comprises one or more navigational instructions to travel within the authorized section of the travelway (See mapping in independent claim).
As per Claim4, Wang et al. discloses the computer-implemented method of claim 1, wherein the computing system comprises a computing device located onboard the autonomous light electric vehicle (Control module 26); and 	wherein determining, by the computing system, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data comprises determining, by the computing device located onboard the autonomous light electric vehicle, the one or ([0033, 0052]; Controlling of movement/Control module 26 occurs on the vehicle. All the modules may be on the same processor; therefore, second determination module 24 may be on the same processor of the control module 26 and, therefore, also on the scooter).

As per Claim 5, Wang et al. discloses the computer-implemented method of claim 1, wherein the computing system comprises a computing device remote from the autonomous light electric vehicle	wherein obtaining, by the computing system, the sensor data from the one or more sensors located onboard the autonomous light electric vehicle comprises obtaining, by the remote computing device, the sensor data from the autonomous light electric vehicle; 	wherein determining, by the computing system, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data comprises determining, by the remote computing device, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data; and 	wherein the computer-implemented method further comprises communicating, by the remote computing device, the one or more navigational instructions to the autonomous light electric vehicle ([0020], Method of Fig. 1 may be performed by the control device which is remote). 
As per Claim 6, Wang et al. discloses he computer-implemented method of claim 1, wherein the computing system comprises a computing device remote from the autonomous light electric vehicle ([0020]); 	wherein obtaining, by the computing system, the sensor data from the one or more sensors located onboard the autonomous light electric vehicle comprises obtaining, by the remote computing device, the sensor data from the autonomous light electric vehicle ([0020]); ([0028]); 	wherein determining, by the computing system, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data comprises determining, by the remote computing device, the one or more navigational instructions to reposition the autonomous light electric vehicle based at least in part on the sensor data and the teleoperator input ([0028]); and 	wherein the computer-implemented method further comprises communicating, by the remote computing device, the one or more navigational instructions to the autonomous light electric vehicle ([0020, 0032, 0033]).

As per Claim 9, Wang et al. discloses the computer-implemented method of claim 1, further comprising: 	obtaining, by the computing system, subsequent sensor data from the one or more sensors located onboard the autonomous light electric vehicle; and 	determining, by the computing system, whether the autonomous light electric vehicle has travelled to a particular location based at least in part on the subsequent sensor data ([0027, 0030-0031] Periodically determining the location of the scooter. Also, correcting location based on photograph).

As per Claim 10, Wang et al. discloses the computer-implemented method of claim 9, wherein, when the autonomous light electric vehicle has not travelled to the particular location, the method further comprises: 	determining, by the computing system, one or more subsequent navigational instructions based ([0027, 0030-0031]).

As per Claim 12, Wang et al. discloses  computing system, comprising: 	one or more processors ([0041]); and 	one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the computing system to perform operations ([0041]), the operations comprising: 	obtaining image data from one or more cameras located onboard an autonomous light electric vehicle ([0027]); 	determining a particular location to reposition the autonomous light electric vehicle based at least in part on the image data ([0027]); 	determining one or more navigational instructions for the autonomous light electric vehicle to travel to the particular location ([0027]); and 	communicating the one or more navigational instructions to the autonomous light electric vehicle ([0027]).
As per Claim 16, Wang et al. discloses an autonomous light electric vehicle comprising: 	one or more sensors ([0023, 0029, 0030]); 	one or more processors ([0007]); and 	one or more tangible, non-transitory, computer readable media that store instructions that when executed by the one or more processors cause the one or more processors to perform operations ([0007]), the operations comprising: ([0017, 0042]); 	determining one or more navigational instructions to travel to a particular location based at least in part on the sensor data ([0018, 0042]); and 	causing the autonomous light electric vehicle to initiate travel based at least in part on the one or more navigational instructions ([0019, 0042]);	wherein the particular location comprises a designated light electric vehicle parking location, a light electric vehicle charging station, a light electric vehicle collection point, a light electric vehicle rider location, or a light electric vehicle supply positioning location (The determined target scheduling place happens to satisfy one of the aforementioned examples. E.g. the target scheduling place happens to be a location with a charger would read on “a light electric vehicle charging station”. The recited locations are “intended use” in that they describe the intended destination of a light vehicle but don’t modify the method itself. See also [0034] for “a light electric vehicle charging station”, [0028] for “a light electric vehicle designated parking location”, “a light electric vehicle supply positioning location” and “a light electric vehicle collection point”, [0002, 0017] for “a light electric vehicle rider location”).

As per Claim 19, Wang et al. discloses he autonomous light electric vehicle of claim 16, wherein the autonomous light electric vehicle comprises a bicycle or a scooter (Abstract).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Kessens et al. (US 2014/0100768 A1).
As per Claim 3, Wang et al. does not disclose the computer-implemented method of claim 1, further comprising: 	determining, by the computing system, that the autonomous light electric vehicle is in a lying down orientation based at least in part on the sensor data; and 	in response to determining, by the computing system, that the autonomous light electric vehicle is in the lying down orientation, controlling the autonomous light electric vehicle to an upright orientation.	However, Kessens et al. teaches the aforementioned limitation ([0004, 0030]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Kessens et al. with the motivation of self-righting the vehicle when it tips over ([0007]).
As per Claim 20, Wang et al. discloses the autonomous light electric vehicle of claim 16, further comprising: 	an orientation adjustment device configured to cause the autonomous light electric vehicle to stand up from a lying down orientation to an upright orientation; and 	wherein the operations further comprise: 	determining that the autonomous light electric vehicle is in the lying down orientation based at least in part on the sensor data; and 	in response to determining that the autonomous light electric vehicle is in the lying down orientation, standing up the autonomous light electric vehicle from the lying down orientation to the Kessens et al. teaches the aforementioned limitation ([0004, 0030]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Kessens et al. with the motivation of self-righting the vehicle when it tips over ([0007]).

Claims 7, 8, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Battles et al. (US 10,273,085 B2).
As per Claim 7, Wang et al. does not disclose the computer-implemented method of claim 1, wherein the one or more navigational instructions comprise one or more navigational instructions to travel to a fiducial path and one or more navigational instructions to travel along the fiducial path.	However, Battles et al. teaches that aforementioned limitation (17:28-43).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Battles et al. with the motivation of  aiding the vehicle in navigation.
As per Claim 8, Wang et al. discloses the computer-implemented method of claim 7, wherein the one or more navigational instructions further comprise one or more navigational instructions to travel from the fiducial path to a particular location (This reads on the combination of Wang et al. and Battles et al. Wang et al. discloses determining a path and Battles et al. teaches that a part of a determined path may contain fiducials).

Claim 17, Wang et al. does not disclose the autonomous light electric vehicle of claim 16, wherein determining the one or more navigational instructions to travel to the particular location based at least in part on the sensor data comprises: 	determining one or more navigational instructions to travel to a fiducial path based at least in part on the sensor data; and 	wherein at least one of the one or more navigational instructions to travel to the particular location comprise instructions to follow at least a portion of the fiducial path.	However, Battles et al. teaches that aforementioned limitation (17:28-43; This reads on the combination of Wang et al. and Battles et al. Wang et al. discloses determining a path and Battles et al. teaches that a part of a determined path may contain fiducials).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Battles et al. with the motivation of  aiding the vehicle in navigation.
As per Claim 18, Wang et al. does not disclose the autonomous light electric vehicle of claim 17, wherein determining the one or more navigational instructions to travel to the particular location based at least in part on the sensor data further comprises: 	determining one or more navigational instructions to travel from the fiducial path to the particular location.	However, Battles et al. teaches that aforementioned limitation (17:28-43; This reads on the combination of Wang et al. and Battles et al. Wang et al. discloses determining a path and Battles et al. teaches that a part of a determined path may contain fiducials).	The motivation to combine Battles et al. and Wang was provided in the rejection of Claim 17.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of den Otter (US 2014/0297177 A1).
As per Claim 11, Wang et al. does not disclose the computer-implemented method of claim 1, wherein the one or more navigational instructions comprise one or more dead-reckoning instructions, vector-based instructions, or waypoint-based instructions.	However, den Otter teaches the aforementioned limitation ([0070-0071])	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al.  to provide the aforementioned limitations taught by den Otter with the motivation of improving navigation in areas where GPS signals are difficult to acquire.
As per Claim 15, Wang et al. does not disclose the computing system of claim 12, wherein the navigational instructions comprise one or more dead-reckoning instructions, vector-based instructions, or waypoint-based instructions.	However, den Otter teaches the aforementioned limitation ([0070-0071])	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by den Otter with the motivation of improving navigation in areas where GPS signals are difficult to acquire.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Zygmant et al. (US 2014/0236387 A1).
As per Claim 13, Wang et al. does not disclose the computing system of claim 12, wherein determining the particular location to reposition the autonomous light electric vehicle based at least in Zygmant et al. teaches the aforementioned limitation ([0006]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Zygmant et al. with the motivation of increase the amount of control options available to a human operator.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0183418 A1) in view of Rosas-Maxemin et al. (US 2020/0211071 A1 – Support found in US 62/840,999).
As per Claim 14, Wang et al. discloses the computing system of claim 12, wherein determining the particular location to reposition the autonomous light electric vehicle based at least in part on the image data comprises analyzing the image data with a machine-learned model to determine the particular location; and 	wherein the machine-learned models comprises an image segmentation model which has been trained to detect one or more of: a ground plane, a fiducial path, a light electric vehicle designated parking location, a light electric vehicle charging station, a light electric vehicle collection point, or a light electric vehicle supply positioning location.	However, Rosas-Maxemin et al. teaches the aforementioned limitation (Abstract).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Rosas-Maxemin et al. with the motivation of improving the system’s ability to identify parking spots.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619